UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2014 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to MAPLE TREE KIDS, INC. (Exact name of registrant as specified in its charter) Nevada 333-192093 46-3424568 (State or other jurisdiction of incorporation or organization) (Commission File Number) (I.R.S. Employer Identification No.) 119 Rockland Center, Suite 75 Nanuet, NY (Address of principal executive offices) (Zip Code) 845-548-0888 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer or a smaller reporting company. See definition of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Date File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No x As of July 15, 2014 there were 7,000,000 shares of company common stock issued and outstanding. MAPLE TREE KIDS, INC. Quarterly Report on Form 10-Q TABLE OF CONTENTS PART I – FINANCIAL INFORMATION Cautionary Note Regarding Forward-Looking Statements Item 1. Financial Statements (unaudited) Condensed Balance Sheets as of June 30, 2014 and December 31, 2013 (unaudited) 4 Condensed Statements of Operations for three months and six months ended June 30, 2014 and 2013, and for the Period Since Inception (August 12, 2005) to June 30, 2014 (unaudited) 5 Condensed Statements of Cash Flows for six months ended June 30, 2014 and 2013, and for the Period Since Inception (August 12, 2005) to June 30, 2014 (unaudited) 6 Notes to Condensed Financial Statements (unaudited) 7 Item 2. Management’s Discussion and Analysis of Financial Condition of and Results of Operations 13 Item 3. Quantitative and Qualitative Disclosures About Market Risk 18 Item 4. Controls and Procedures 18 PART II – OTHER INFORMATION Item 1. Legal Proceedings 19 Item 1A. Risk Factors 19 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 19 Item 3. Defaults Upon Senior Securities 19 Item 4. Mine Safety Disclosures 19 Item 5. Other Information 19 Item 6. Exhibits 20 SIGNATURES 21 2 Special Note Regarding Forward Looking Statements In addition to historical information, this Annual Report on Form 10-K contains forward looking statements within the meaning of the Private Securities Litigation Reform Act of 1995. These forward-looking statements are subject to certain risks and uncertainties that could cause actual results to differ materially from those reflected in such forward-looking statements. We cannot give any guarantee that the plans, intentions or expectations described in the forward looking statements will be achieved. All forward-looking statements involve significant risks and uncertainties, and actual results may differ materially from those discussed in the forward-looking statements as a result of various factors, including those factors described in the below Risk Factors” section of our Annual Report that was filed with the Securities & Exchange Commission on June 14, 2014. Readers should carefully review such risk factors as well as factors described in other documents that we file from time to time with the Securities and Exchange Commission. In some cases, you can identify forward-looking statements by terminology such as “guidance,” “may,” “will,” “should,” “expects,” “plans,” “anticipates,” “believes,” “estimates,” “predicts,” “projects,” “potential,” “proposed,” “intended,” or “continue” or the negative of these terms or other comparable terminology. You should read statements that contain these words carefully, because they discuss our expectations about our future operating results or our future financial condition or state other “forward-looking” information. There may be events in the future that we are not able to accurately predict or control. You should be aware that the occurrence of any of the events described in our risk factors and other disclosures could substantially harm our business, results of operations and financial condition, and that upon the occurrence of any of these events, the trading price of our securities could decline. Although we believe that the expectations reflected in the forward-looking statements are reasonable, we cannot guarantee future results, growth rates, and levels of activity, performance or achievements. Factors that may cause actual results, our performance or achievements, or industry results, to differ materially from those contemplated by such forward-looking statements include, without limitation: · our goals and strategies; · our future business development, financial condition and results of operations; · our ability to continue to receive orders from our major customer; · our expectations regarding demand for our products; · our ability to diversify our product base · our ability to diversify our mediums of distribution of our products · our ability to identify and acquire new customers · our ability to effectively advertise and promote our products; and · general economic and business conditions in the United States. Readers are cautioned not to place undue reliance on our forward-looking statements, which reflect management’s opinions only as of the date thereof. We undertake no obligation to revise or publicly release the results of any revision of our forward-looking statements, except as required by law. 3 MAPLE TREE KIDS, INC. (A Development Stage Company) Condensed Balance Sheets June 30, December 31, (Unaudited) ASSETS Current assets: Cash $ $ Accounts receivable - Inventory - Total current assets Other assets: Equipment - Total Assets $ $ LIABILITIES AND STOCKHOLDER’SEQUITY (DEFICIENCY) Current liabilities: Accrued liabilities $ $ Due to shareholder - Total current liabilities Stockholder’s equity: Preferred stock, $0.001 par value, 50,000,000 authorized, 0 shares issued and outstanding at June 30, 2014 and December 31, 2013 - - Common stock, $0.001 par value, 450,000,000 authorized, 7,000,000 shares issued and outstanding at June 30, 2014 and December 31, 2013 Additional paid-in capital ) ) Accumulated retained earnings during the development stage Total Stockholder’s Equity (Deficiency) ) Total Liabilities and Stockholder’s Equity (Deficiency) $ $ The accompanying notes are an integral part of these condensed financial statements. 4 MAPLE TREE KIDS, INC. (A Development Stage Company) Condensed Statements of Operations (unaudited) For the period August 12, 2005 Three Months ended Three Months ended Six Months ended Six Months ended (inception) through June 30, June 30, June 30, June 30, June 30, Sales $ Cost of sales Gross margin Operating Expenses: Selling, general and administrative expenses Net operating (loss) income ) Income tax expense - Net (loss) income $ ) $ ) $ ) $ ) $ Net Loss Per Common Share, Basic and diluted $ Weighted average number of shares outstanding The accompanying notes are an integral part of these condensed financial statements. 5 MAPLE TREE KIDS, INC. (A Development Stage Company) Condensed Statements of Cash Flows (unaudited) For the period August 12, 2005 Six Months Ended (inception) through June 30, June 30, Cash Flows from Operating Activities: Net loss for the period $ ) $ ) $ Changes in Operating assets and liabilities: Accounts receivable ) - ) Inventory - Accrued liabilities ) ) Net Cash Provided by (Used in) Operating Activities ) ) Cash Flows from Investing Activities: Acquisition of office equipment ) - ) Net cash provided by (used in) investing activities ) - ) Cash Flows from Financing Activities: Proceeds from sale of common stock – – Proceeds from shareholder advances (distributions) – ) Net cash flows (used in) provided by financing activities - ) Net increase (decrease) in cash ) ) Cash, beginning of period - Cash, end of period $ $ $ Supplemental disclosures of cash flow information: Cash paid during development stage for interest $
